Citation Nr: 1752598	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1966 to January 1968.  The Veteran died in August 2010 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant testified before a Decision Review Officer (DRO) in June 2015 and before the undersigned Veterans Law Judge in August 2016.  Copies of both transcripts are of record.  

The Board notes that at the August 2016 Board hearing, the appellant submitted a duplicate claim for bilateral hearing loss and hypertension and asserted that she was attempting to continue the Veteran's claim.  The Board notes that in a May 2009 decision, the RO denied entitlement to service connection for bilateral hearing loss and hypertension.  The Veteran was notified of this decision by way of a May 16, 2009, letter.  The Veteran did not appeal this decision and no evidence pertinent to the issues was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2009 rating decision was final as of May 16, 2010. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  As the Veteran had no claim pending at the time of his death, the Board will not address these issues further.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals a September 2013 negative response from the Social Security Administration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2015 DRO hearing the appellant testified that the Veteran received treatment at the New Jersey City Hospital from approximately 1968 to 1970.  She also testified that the Veteran received treatment at the Sumter VA hospital and the Manning Hospital.  At the August 2016 Board hearing, the appellant testified that the Veteran received treatment at the Manning Hospital, New Jersey VA, Sumter VA and Dorn VA.  The Board notes that although the appellant testified in a September 2015 statement that the records from Manning Hospital had been submitted, such records have not been associated with the claims file.  Additionally, a review of the claims file only reveals VA treatment records from the Columbia VA dated July 2002 to June 2003.  As such, a remand is necessary to attempt to obtain all outstanding VA and private treatment records.  

Additionally, at the June 2015 DRO hearing, the appellant asserted that there are two death certificates that list a different cause of death.  The Board notes on review of the claims file there are duplicate copies of a death certificate that list the Veteran's cause of death as cardiac dysthymia and dissecting aortic aneurysm.  As such, on remand, the appellant should be provided the opportunity to submit the additional death certificate.  


Accordingly, the case is REMANDED for the following action:

1. Provide the appellant another opportunity to identify any VA or private treatment.  Specifically, the RO should request records from the New Jersey City Hospital and the Manning Hospital.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the appellant should be notified of such.

2. Obtain all outstanding VA treatment records.  The Board advises that the appellant has identified treatment at the New Jersey VA, Sumter VA and Dorn VA.  See June 2015 DRO hearing transcript and August 2016 Board hearing transcript.  

3. Provide the appellant the opportunity to submit any additional death certificates.  

4. After completing the above, the claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




